     Case: 3:20-cv-01948-JGC Doc #: 43 Filed: 02/09/21 1 of 5. PageID #: 1673




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF OHIO
                                         WESTERN DIVISION


 Michael B. Renz, et al.,                                               3:20cv1948

                 Plaintiffs,

                 v.                                                     ORDER

The State of Ohio, et al.,

                 Defendants.



        The seven plaintiffs have filed an eighty-one-page amended complaint, to which they

appended and incorporated by reference fifty-nine pages of individual affidavits and

declarations, which purport to incorporate voluminous exhibits, including local television news

reports, articles, and other materials. (Doc. 21). They assert multiple state statutory and federal

constitutional challenges to: 1) Ohio Governor, Mike DeWine’s, executive actions in response to

the Covid-19 pandemic; and 2) the implementation of those actions by Ohio’s former Health

Director, Amy Acton, and the Ottawa County, Ohio Health Department.

        Pending are the defendants’ motions to dismiss. (Docs. 34, 37). On review of the

amended complaint, those motions, responsive briefs, and replies (Docs. 39, 40, 41,42), I

conclude that, at this point, it better serves both the parties and myself to order the plaintiffs to

show cause why I should not dismiss their complaint for failure to comply with Rule 8.
      Case: 3:20-cv-01948-JGC Doc #: 43 Filed: 02/09/21 2 of 5. PageID #: 1674




                                            Background

       On September 1, 2020, plaintiffs filed, as a single pleading, their “Complaint, Demand for

A Jury Trial, Motion for Preliminary Injunction.” (Doc. 2). That document was fifty-six pages in

length and incorporated fifty-nine page of plaintiffs’ personal affidavits and declarations. (Doc. 2-

2).

       On September 8, 2020, plaintiffs filed a supplement to their complaint, consisting of 568

pages of exhibits. (Doc. 9). At the same time, they filed an additional twenty-nine-page supplement

of exhibits. (Doc. 10).

       On initial review, I found the plaintiffs’ unique blending of a Rule 8 complaint and a Rule

65 motion, to which they had attached lengthy affidavits, well-nigh incomprehensible.

       That being so, I held a status conference on September 9, 2020. 1 Among other things, I

told plaintiffs’ counsel – one of whom is the lead plaintiff, Michael B. Renz – that they had to keep

the Rule 8 and Rule 65 components separate. (Doc. 18, pgID 1405-06) (Conference Tr.)). I also

asked them to shorten the length of their pleadings. (Id., pgID 1406-07). In a Minute Order of that

date I sua sponte granted plaintiffs leave to file an amended complaint.

       On September 28, 2020 plaintiffs’ counsel filed the amended complaint that is now before

me. (Doc. 13). They have not, however, avoided mixing in matter – such as arguments and case

citations - that belong in a brief in support of a preliminary injunction.2

       I now turn to the amended complaint’s more substantial and substantive failings.




1
 I was not then aware of the additional voluminous materials the plaintiffs had filed the day
before.
2
 Moreover, instead of the shorter, less prolix pleading that I requested, counsel increased their
pleading by twenty-five pages. See (Doc. 13).
                                                  2
     Case: 3:20-cv-01948-JGC Doc #: 43 Filed: 02/09/21 3 of 5. PageID #: 1675




                                                Discussion

        Rule 8(a)(2) states that a complaint shall consist of “a short and plain statement of the

claim showing that the pleader is entitled to relief; . . . .”

        As filed, this pleading is neither short nor plain. Aside from its continuing admixture of

argument and citations, it indiscriminately blends factual allegations, conclusions, and

speculation. Its related affidavits, declarations, and exhibits are similarly a jumble of alleged

facts, conclusory and speculative assertions, personal and third-party allegations, opinions, and

articles of dubious provenance and admissibility, such as local television news reports, and web-

based materials.

        In both form and substance, the amended complaint is anything but a short and plain

statement of the pleaders’ claims for relief.

        Moreover, were I to deny the pending motions to dismiss, the defendants would be hard-

pressed to comply with the requirement of Rule 8(a)(2) that any denial “must fairly respond to

the substance of the allegation[s].” See Bell Atlantic v. Twombly, 550 U.S. at 544, 555 (2007)

(Rule 8 requires that a plaintiff’s pleadings “give the defendant fair notice of what the claim is

and the grounds upon which it rests.”).

        Plaintiffs have failed to give the defendants or me the clearly demarked path to their

objective – well-stated causes of action - that Rule 8 demands they lay out. “A complaint must be

concise, and it must be clear. Rule 8 was not promulgated to provide helpful advice; it has the

force of law, and it must be followed.” Gurman v. Metro Hous. & Redevelopment Auth., 842 F.

Supp. 2d 1151, 1152 (D. Minn. 2011). Rather than a clear, unobstructed pathway, they have

created an impenetrable thicket of often conclusory and speculative assertions, allegations,

contentions, innuendo, and legal arguments and citations.



                                                    3
     Case: 3:20-cv-01948-JGC Doc #: 43 Filed: 02/09/21 4 of 5. PageID #: 1676




       The putative complexity and novelty of their claims do not relieve them of the duty to

comply with Rule 8. The Rule does not contain, and case law does not create, a “Complex Cases

of First Impression and Great Import Exception.” Complexity “does not relieve Plaintiffs of their

responsibility to organize the complaint coherently.” Arnold v. Alphatec Spine, Inc., No. 1:13-

CV-714, 2014 WL 2896838, at *5 (S.D. Ohio) (citing Plymale v. Freeman, No. 90-2202, 1991

WL 54882, at *1 (6th Cir. 1991) (district court did not abuse its discretion in dismissing

“rambling” 119-page complaint)).

       A complaint violates Rule 8(a) and is subject to dismissal when it “is so verbose that the

Court cannot identify with clarity the claim(s) of the pleader and adjudicate such claim(s)

understandingly on the merits.” Harrell v. Directors of Bureau of Narcotics & Dangerous Drugs,

70 F.R.D. 444, 446 (E.D. Tenn. 1975;); see also Jennings v. Emry, 910 F.2d 1434, 1436 (7th Cir.

1990) (“The necessity for complexity . . . does not give litigants license to plead by means of

obfuscation.”).

       No court has the duty, which plaintiffs seek to impose on me, to sort and sift through a

complaint to try to puzzle out its gravamen. U.S. ex rel. Garst v. Lockheed-Martin Corp., 328

F.3d 374, 378 (7th Cir. 2003); Grimes v. Lucas Cnty. Child Support Enf’t, No. 3:18CV2524,

2018 WL 6040743, at *1 (N.D. Ohio) (Carr, J.), appeal dismissed, No. 18-4229, 2019 WL

6843183 (6th Cir.); Carr v. Noble, No. 2:13-CV-762, 2015 WL 5579441, at *2 (S.D. Ohio).

       It’s simply not my job to try to discern from plaintiffs’ scattered, off-loaded stack of

contentions and claims to envision what sort of plausible legal edifice a capable legal architect

might erect. Plaintiffs are the masters of their complaint. See e.g., K.B. ex rel. Qassis v.

Methodist Healthcare-Memphis Hosp., 929 F.3d 795, 799 (6th Cir. 2019) (citing The Fair v.

Kohler Die & Specialty Co., 228 U.S. 22, 25 (1913)). Under Rule 8, the plaintiffs’ lawyers are



                                                  4
     Case: 3:20-cv-01948-JGC Doc #: 43 Filed: 02/09/21 5 of 5. PageID #: 1677




the licensed draftsman of that edifice; they have to see to it that their handiwork passes muster

under the Rule’s rather modest, but express, specifications.

       Thus far, they have failed to do so; their initial and amended complaints fail to comply

with Rule 8’s specifications.

       It’s up to them, as it is to all plaintiffs, to show they are entitled to a Certificate of

Occupancy within this Court’s docket. 3

       It is, accordingly, hereby

       ORDERED THAT:

       1. On or before March 5, 2021, plaintiffs shall show cause why their amended complaint

should not be dismissed for noncompliance with Fed. R. Civ. P. 8(a)(2);

       2. Defendants shall respond on or before March 19, 2021, at which time the issue shall be

decisional; and

       3. Further proceedings regarding defendants’ motions to dismiss be, and the same hereby

is, held in abeyance pending ruling on this Order.

       So ordered.


                                                        /s/ James G. Carr
                                                        Sr. U.S. District Judge




3
 I note that Fed. R. Civ. P. 10(b) provides in part, “[a] party must state its claims or defenses in
numbered paragraphs, each limited as far as practicable to a single set of circumstances.” Though
not alone calling for this Show Cause Order, this provision enhances a pleader’s ability to
comply with Rule 8’s “short and plain statement” mandate.
                                                   5
